Title: To James Madison from David Bailie Warden, 25 May 1810
From: Warden, David Bailie
To: Madison, James


Sir,
Paris, 25 may, 1810.
I have the honor of sending you the inclosed newspapers and brochures. I am, at present, much occupied with the business of Prize-Causes. I have thought it a duty to make a defence of several cases not represented here by any Agent. The Court, though it regularly confiscates the property in every American case that comes before them, continues to ratify contracts between the captors and captured. I have transmitted, to the Secretary of State, a detailed statement of their proceedings. It will give me great pleasure to know that my conduct meets your Approbation. I have the honor to be, Sir, with the greatest respect, Your very obedt and very humb Servt
David Bailie Warden
